PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/591,798
Filing Date: 3 Oct 2019
Appellant(s): Board of Regents, The University of Texas System



__________________
Jeffrey G. Crook
Yee & Associates, P.C.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/24/2022.
Every ground of rejection set forth in the Office action dated 02/09/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchang (US Pub No. 20180263597).
Regarding claim 1, Tchang teaches An ultrasound transducer probe holder device (figure 1, paragraph 0015), comprising: a trunk section with an orifice formed at a first end of the trunk section (figure 6, element 106(a), paragraph 0092;  “a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200.”), the orifice in communication with a channel within the trunk section (figure 6, elements (102: trunk), (106a: orifice), (106: channel), paragraph 0071; Base module 102 comprises receiver 106, The receiver 106 comprises a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200) wherein the orifice forms a lip at the first end of the trunk section (figure 6, element 106a); a base unitarily formed with the trunk section (Figure 3, element 101, paragraph 0070), the base formed at a second end of the trunk section opposite the first end of the trunk section (figures 3 and 6, annotated below); a sleeve removably located within the channel wherein the sleeve abuts the lip such that the sleeve is retained within the trunk section (figure 7, paragraph 0104; wherein the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92); and an adjustment screw fitted in the trunk section, wherein the adjustment screw is movable into the channel and abuts the sleeve to secure the sleeve to the trunk section (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking; the screw will rotate into the channel to secure the element and rotate in the other direction away from the channel to unlock the element).
[AltContent: rect][AltContent: ]
    PNG
    media_image2.png
    625
    806
    media_image2.png
    Greyscale

[AltContent: rect][AltContent: ]
    PNG
    media_image3.png
    495
    604
    media_image3.png
    Greyscale

Regarding claim 2, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape (see figure 4, the channel is cylindrical).

Regarding claim 3, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape and the sleeve has a round outer shape that matches the cylindrical shape of the channel such that the sleeve is receivable into the channel (figure 7, paragraph 104; the sleeve is going to be wrapped around the cylindrical shape of the channel which makes it round).

Regarding claim 4, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the orifice has a 2D shape such that an ultrasound transducer probe is insertable through the orifice in communication with the channel (paragraph 0013, generic receiver being customizable to the size and/or shape of an ultrasound probe which can be 2D shaped.).

Regarding claim 5, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the base includes flanges extending from the second end of the trunk section and the flanges form a curved surface (figure 2, element 110, paragraph 0069; see annotated figure below).
[AltContent: rect][AltContent: ][AltContent: rect][AltContent: ]
    PNG
    media_image4.png
    681
    607
    media_image4.png
    Greyscale

Regarding claim 6, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a threaded hole in the trunk section engaged with the adjustment screw where the threaded hole leads to the channel (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

    PNG
    media_image4.png
    681
    607
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    633
    610
    media_image5.png
    Greyscale

Regarding claim 7, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising slots in the base for accommodating fastener straps (Figure 2, paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 8, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve has a holding section with a shape such that an ultrasound transducer probe is receivable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe).

Regarding claim 9, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve further comprises: a holding section such that a transducer probe is insertable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe); and a cut section in the holding section such that the sleeve is openable to accommodate the transducer probe within the holding section (figure 4, element 108, paragraph 0071).


Regarding claim 13, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a flexible brace having a hole (figure 1, element 103, paragraph 0067), wherein the trunk section extends through the hole and the base includes flanges configured to abut an inside surface of the flexible brace (figure 1, element 103, paragraph 0067).

Regarding claim 14, Tchang teaches A method of securing an ultrasound transducer probe holder device to a patient, comprising: inserting an ultrasound transducer probe through an orifice in communication with a channel within a support piece (figures 3 and 6, elements (102: trunk), (106a: orifice), (106: channel), paragraphs 0071 and 0092; Base module 102 comprises receiver 106, The receiver 106 comprises a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200); wherein the support piece includes a trunk section unitarily formed with a base (102), the orifice formed at a first end of the trunk section wherein the orifice forms a lip at the first end of the trunk section (106a), and wherein the base is formed at a second end of the trunk section opposite the first end of the trunk section (Figure 3, element 101, paragraph 0070); inserting the ultrasound transducer probe into a sleeve (figure 2, paragraph 0069); inserting the sleeve with the ultrasound transducer probe into the support piece (paragraph 0089); wherein the sleeve abuts the lip such that the sleeve is retained within the trunk section of the support piece sleeve (figure 7, paragraph 0104; wherein the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92); securing the sleeve to the support piece with an adjustment screw fitted in the trunk section where the adjustment screw abuts the sleeve (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking; the screw will rotate into the channel to secure the element and rotate in the other direction away from the channel to unlock the element); and securing the support piece to the patient (paragraph 0115).

Regarding claim 15, Tchang teaches The method of claim 14, further comprising adjusting a position of the ultrasound transducer probe relative to the patient (paragraph 0116).

Regarding claim 16, Tchang teaches The method of claim 14, wherein securing the sleeve to the support piece includes rotating the adjustment screw housed in the trunk section support piece (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

Regarding claim 17, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes accommodating fastener straps through slots in the base of the support piece (paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 18, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes securing the support piece in a hole of a brace and securing the brace to the patient (figure 1, element 103, paragraph 0065).

Regarding claim 19, Tchang teaches The method of claim 14, further comprising adjusting a position of a tip of the ultrasound transducer probe while within the sleeve such that the tip is contacting the patient (paragraph 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tchang (US Pub No. 20180263597) in the view of Tei (US Patent No. 5381794).
Regarding claim 10, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape and the sleeve has a round outer shape sized to the cylindrical shape (figure 7, paragraph 104; the sleeve is going to be wrapped around the cylindrical shape of the channel which makes it round).
However, fails to explicitly teach wherein the sleeve is rotatable with respect to the trunk section within the channel.
Tei, in the same field of endeavor, teaches wherein the sleeve is rotatable with respect to the trunk section within the channel (col 6, lines 35-40).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a sleeve is rotatable with respect to the trunk section within the channel. This modification will support and fit the probe into the holder.

Regarding claim 11, Tchang teaches The ultrasound transducer probe holder device of claim 1, however fails to explicitly teach wherein the sleeve comprises a soft sleeve positioned within a hard sleeve and the adjustment screw abuts the hard sleeve.
Tei, in the same field of endeavor, teaches the sleeve comprises a soft sleeve (20) positioned within and a hard sleeve (22) and the adjustment screw (34) abuts the hard sleeve (figure 4, col 2, line 56 to col 3, line 29).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve. This modification will secure the probe into the holder and remove it more easily.
Regarding claim 12, Tchang teaches The ultrasound transducer probe holder device of claim 1, however fails to explicitly teach wherein the sleeve comprises a soft sleeve and a hard sleeve and wherein the channel has a cylindrical shape and the hard sleeve has a round outer shape sized to the cylindrical shape, wherein the hard sleeve and the soft sleeve are rotatable together with respect to the trunk section within the channel.
Tei, in the same field of endeavor, teaches sleeve comprises a soft sleeve (20) and a hard sleeve (22) and wherein the channel has a cylindrical shape and the hard sleeve has a round outer shape sized to the cylindrical shape (figure 4, col 2, line 56 to col 3, line 29), wherein the hard sleeve and the soft sleeve are rotatable together with respect to the trunk section within the channel (col 6, lines 35-40).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve wherein the hard sleeve and the soft sleeve are rotatable together. This modification will secure the probe into the holder and remove it more easily.
Regarding claim 20, Tchang teaches The method of claim 14, however fails to explicitly teach wherein the sleeve comprises a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve.
Tei, in the same field of endeavor, teaches the sleeve comprises a soft sleeve (20) positioned within and a hard sleeve (22) and the adjustment screw (34) abuts the hard sleeve (figure 4, col 2, line 56 to col 3, line 29).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Tchang to incorporate the teachings of
Tei to provide a soft sleeve positioned within and a hard sleeve and the adjustment screw abuts the hard sleeve. This modification will secure the probe into the holder and remove it more easily.
(2) Response to Argument
1- Appellant generally argues that Tchang does not anticipate the claimed features of Independent claim 1, specifically on pages 6 to 8 of the Brief, Appellant argues that the cited reference (Tchang) does not anticipate “a base section unitarily formed with the trunk section where an orifice formed at a first end of the trunk section forms a lip” as recited in independent claim 1.
Examiner respectfully disagrees.
Tchang discloses a base section unitarily formed with the trunk section where an orifice formed at a first end of the trunk section forms a lip, as recited in claim 1. Specifically, Tchang discloses an ultrasound probe holder 100 having a base 101 unitarily formed with a trunk 102, as shown in Figures 6a and 6b (along with annotated Fig. 6a below). The base 101 and trunk 102 form a unit (e.g., probe holder 100) and thus are unitarily formed. Unitarily formed simply means “of or relating to a unit” and does not require the base 101 and trunk 102 to be monolithic or integral or one-piece. As such, separate parts connected together, such as the base 101 and trunk 102, are unitarily formed. Additionally, the trunk 102 carries a receiver or channel 106 having a lip (part of 106a extending outwardly from the probe 200 toward the trunk 102) and an orifice (part of 106a enabling the ultrasound probe 200 to extend therethrough) as described in paragraph 92.
[AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: ][AltContent: ][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image6.png
    589
    420
    media_image6.png
    Greyscale






2 -  Appellant argues that “the examiner has combined features disclosed in Figures 6a, 6b, and 7 of Tchang with features disclosed in Figure 3 of Tchang. While Tchang does not explicitly call out different embodiments, it is clear upon analysis of the Figures that the “detail of the present invention (100)” shown in Figure 3 and described in  [0070] is not “the embodiment of device (100)” shown in Figures 6a, 6b, and 7 and described in [0089]-[0111].”
Examiner respectfully disagrees for the reasons given below. 
The prior art does not disclose separate embodiments. The different figures of Tchang use the same reference numbers to represent the same elements and thus, each of the figures merely shows a respective view of the ultrasound probe holder device 100.
Tchang does not explicitly disclose separate embodiments. In different figures, Tchang uses the same reference numbers to represent the same elements. Thus, each of the figures merely shows a respective view of the ultrasound probe holder device 100. For example, figures 3 and 6a each show a base 101 unitarily formed with the trunk section 102. Figures 6a, 6b and 7 show a base (element 101) unitarily formed with the trunk section (element 102). Figure 3 is a perspective view of the holder 100, which comprises a base (element 101) and a trunk section (element 102). These figures use the same elements (the base element 101 a trunk section element 102) to perform the same operation. Turning now to figure 2, the figure shows an example of the holder 100 with an inserted medical instrument. Figure 2 comprises a base (element 101) and a trunk section (element 102) that is not referenced in figure 2, however, it is shown in figure 1, which is the same example of the holder 100 but without an inserted medical instrument. Accordingly, each of figures 2, 3, 6a, 6b, and 7 shows a different view of a holder 100 having a base 101 and a trunk section 102 for performing the same operations. 
Assuming arguendo that Figures 2, 3, 6a and 6b of Tchang are different embodiments as Appellant suggests, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the base unit illustrated in figure 3 with the trunk section illustrated in figure 6a to be unitarily formed with the trunk section so the relative orientation of the trunk section with respect to the base can be adjusted and fixed at a desired orientation. The examiner would like to note that the office action cited both figures 3 and 6.

3 -  appellant argues prior art (Tchang) does not teach or suggest “the base includes flanges that form a curved surface” as recited in claim 5. 
Examiner respectfully disagrees. Tchang discloses “the base includes flanges that form a curved surface”, as recited in claim 5. Specifically, Tchang discloses a base 101 that includes flanges 110 in Fig. 2. The flanges 110 extend from the base 101 to form a curved surface. As shown in Fig. 2, a surface extends downwardly along the base 101 and outwardly along the flange 110 forming a curve. Further, as discussed above with respect to annotated Fig. 6a, the base 101 has flanges that form a downwardly, curved surface. Accordingly, for at least these reasons, Tchang discloses “the base includes flanges that form a curved surface,” as recited in claim 5.

4 -  Appellant argues prior art (Tei) does not teach “the first holder or the second holder to be soft or hard or, at least, being of differing consistency and the adjustment screw to abut the hard sleeve.” However, claim 11 only requires “wherein the sleeve comprises a soft sleeve and positioned within a hard sleeve and the adjustment screw abuts the hard sleeve.”
Examiner respectfully disagrees. Specifically, Tchang discloses a sleeve (91) removably located within the channel (106) wherein the sleeve abuts the lip (106a) such that the sleeve is retained within the trunk section as shown in figure 7 and described in paragraph 0104. Tchang discloses that the receiver module  comprise two spherical walls, an inner spherical wall 90 and an outer spherical wall 91. Further, Tchang discloses that the channel (106) can be made of a substantially rigid outer wall (hard sleeve) enclosing a flexible cushion inner wall (soft sleeve) arranged on an inner side of the insertion opening for being in contact with the probe as described in paragraph 0120.
Tei, et al. discloses that the first holder is positioned within the second holder, where the screw elements 34 and 32 are used to abuts the sleeves. In figure 4, of the Tei reference, element 42 is a rod screw-engaged with the second holder. Elements 34, 32, and 42 all perform the same operation to abut the sleeves. 
Tei, et al. was cited to teach the position of the adjustment screw with respect to the sleeves and the rotation of the sleeves with respect to the trunk while Tchang discloses different consistencies of the sleeves. 
Accordingly, for at least the above reasons, the combination of Tchang and Tei teach “the sleeve comprises a soft sleeve and positioned within a hard sleeve and the adjustment screw abuts the hard sleeve,” as recited in claim 11.

5 -  Appellant argues prior art (Tei) does not teach “a soft sleeve and a hard sleeve and that the hard sleeve and the soft sleeve are rotatable together.”, as recited in claim 12.
Examiner respectfully disagrees. Tchang discloses that the receiver module  comprise two spherical walls, an inner spherical wall 90 (soft sleeve) and an outer spherical wall 91 (hard sleeve). Further, Tchang discloses that the channel (106) can be made of a substantially rigid outer wall (hard sleeve) enclosing a flexible cushion inner wall (soft sleeve) arranged on an inner side of the insertion opening for being in contact with the probe as described in paragraph 0120.
While Tei, et al. was cited to teach rotation motors (36, 38, and 40) attached to each of the first holder and the second holder. The rotation motors enables the rotation of the first holder and the second holder with respect to each other (col 6, lines 35-40 and col 9, lines 38-54). Since the first holder and the second holder are attached to each other any rotation of one of the holders will cause a rotation in the other holder.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793         
                                                                                                                                                                                               Conferees:

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Jason Skaarup/
Quality Assurance Specialist, Art Unit 3700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.